DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 3, line 2
	“the communications” should be changed to: -- the received communications --
2.	 In Claim 7, line 5
“the user” should be changed to: -- a user --
3.	 In Claim 7, line 7
	 “the communications diagram” should be changed to: -- a communications diagram--
4.	 In Claim 7, line 11
“the other user” should be changed to: -- the at least one other user--
5.	 In Claim 7, line 12
“the other user” should be changed to: -- the at least one other user--
6.	 In Claim 7, line 15
	“the other user” should be changed to: -- the at least one other user--
7.	 In Claim 7, line 16
“the other user” should be changed to: -- the at least one other user--
8.	 In Claim 7, line 18
	 “using the received” should be changed to: -- using received --
9.	 In Claim 9, line 2
“the communication” should be changed to: -- the received communication --
10.	 In Claim 15, lines 1-2
“the communication” should be changed to: -- the received communication --
11.	 In Claim 18, line 4
	“the list,” should be changed to: -- the list of common meetings, --


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1; “circuitry configured to receive communication data of a plurality of users” 
Claim 3; “circuitry is further configured to output a list of the communication data in chronological order”
Claim 4; “circuitry is further configured to display the communication diagram”
Claim 5; “circuitry is further configured to, in response to selection of the line between the displayed representation of the first user and the displayed representation of the second user, further control the display to display the log of communications between the first user and the second user” 
Claim 6; “circuitry is further configured to control the display to display the log of communications between the first user and the second user” 
Claim 7; “first circuitry configured to transmit communication data of the user to the information processing apparatus” 
Claim 7; “second circuitry configured to calculate, using the received communication data, a relationship strength between each user and at least one other user of the plurality of users” 
Claim 9; “first circuitry is further configured to output a list of the communication data in chronological order”
Claim 10; “first circuitry is further configured to display the communication diagram” 
Claim 11; “first circuitry is further configured to, in response to selection of the line between the displayed representation of the first user and the displayed representation of the second user, further control the display to display the log of communications between the first user and the second user” 
Claim 12; “first circuitry is further configured to control the display to display the log of communications between the first user and the second user”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1; Fig. 24, Sharing Server 21, Paragraphs 0235-0238
Claim 3; Fig. 25, Screen of Figure 25, Paragraphs 0245-0246
Claim 4; Fig.16, Screen Illustration, Paragraph 0021
Claim 5; Fig.17, Screen Illustration, Paragraph 0022
Claim 6; Fig.17, Screen Illustration, Paragraph 0165
Claim 7; Fig. 2, I/F 10H2, Paragraph 0042
Claim 7; Fig. 13, Relationship 1203, Paragraphs 0156-0158
Claim 9; Fig. 14, View Key 1303, Paragraph 0152
Claim 10; Fig.16, Screen Illustration, Paragraph 0021
Claim 11; Fig.17, Screen Illustration, Paragraph 0165
Claim 12; Fig.17, Screen Illustration, Paragraph 0165

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
1.	Claims 1-18 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-18 uniquely identify an apparatus, system and method of assisting information sharing, and recording medium.
The closest prior art made of record is Antebi et al. (US 8,738,558 B2) and Preston (US 6,446,081 B2) 
The cited reference (Antebi) teaches a method of providing a response to a statement of a user, the method includes: receiving user input that comprises a portion of a user statement; selecting, before receiving a whole user statement, an answerable statement response between an answerable statement, multiple answerable statements and a response to an answerable statement; wherein the selecting is responsive to user input and to structured representations of answerable statements answerable by an answering entity; and sending to the user information representative of response to the user statement.
The cited reference (Preston) teaches wherein an input apparatus for a data processing system includes a processor, storage and graphical display in which a free-form source document is input and processed to parse a source document to locate semantically meaningful entities and to store corresponding content data. The graphical display is arranged to generate a visual representation of the source document in which the semantically meaningful entities are represented by pictorial elements.
The cited references fails to disclose circuitry configured to receive communication data of a plurality of users; calculate, using the received communication data, a relationship strength between at least a first user and a second user of the plurality of users; and control a display to display a communication diagram illustrating the calculated relationship strength between the first user and the second user, the calculated relationship strength between the first user and the second user being expressed as a thickness of a line between a displayed representation of the first user and a displayed representation of the second user, the line being thicker with increased calculated relationship strength; and in response to selection of the line between the displayed representation of the first user and the displayed representation of the second user, further control the display to display a log of communications between the first user and the second user. As a result, and for these reasons, Examiner indicates Claims 1-18 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677